PER CURIAM.
The appellant was charged with possession of a controlled substance, to-wit: cocaine. He pleaded not guilty. A motion to suppress certain evidence was made and denied, whereupon, after some plea bargaining, appellant changed his plea of not guilty to one of nolo contendere with a reservation of his right to appeal the court’s ruling denying his motion to suppress evidence. The court found appellant guilty of possession of cocaine, but withheld adjudication and placed appellant on reporting probation for a period of three years.
Appellant contends that the trial court erred in denying his motion to suppress evidence seized pursuant to a warrantless search of a motor vehicle.
We have carefully considered appellant’s points on appeal in the light of the record, briefs and arguments of counsel. It is our conclusion that no reversible error has been made to appear.
Affirmed.